Case 2:19-cv-00056-SEH Document 10 Filed 12/03/19 Page 1 of 4

FILED

Rick Pyfer

DOUBEK, PYFER & STORRAR JUN 07 2019

PO Box 236

Helena MT 59624 kN were, Clark
Telephone: (406) 442-7830 epuly Clerk
Facsimile: (406) 442-7839 | ‘S120?

rick@lawyerinmontana.com

Attorneys for Plaintiff

MONTANA SECOND JUDICIAL DISTRICT SILVER BOW COUNTY

 

LYNN TRENARY, Cause No. pY-\4-tS0
KURT KRUEGER
Plaintiff, Judge, Dept. 4
COMPLAINT AND DEMAND
Vv. FOR JURY TRIAL
SAFARILAND GROUP, AKA “THE SUMMONS ISSUED
SAFARILAND GROUP, AKA

SAFARILAND LLC OF JACKSONVILLE
FLORIDA, AND DOES, AND ROES 1-3.
Defendant.

 

 

1. Atall times relevant to this complaint Plaintiff was a resident of Helena, Montana.

2. “Safariland Group” (Safariland) is a corporation or business entity based in
Jacksonville, Florida which provides training courses for law enforcement officers
and others related to “Active Shooter” events. The trainers from Safariland use

materials prepared by Safariland for their Active Shooter Training (‘ACT") sessions.

3. Does 1 through 3 are any businesses or entities not identified in paragraph No. 2

above who are responsible for the presentation and demonstration of Safariland
Case 2:19-cv-00056-SEH Document 10 Filed 12/03/19 Page 2 of 4

Training course information or the conduct of the training session which was attended

by the Helena Police Department officers in January 2014.

. On or about Friday, June 10, 2016, Plaintiff, Lynn Trenary (“Lynn”), and her
husband, Greg Trenary (“Greg”), teachers of Schoo! District No. 1 Helena, attended a
mandatory “Active Shooter Training” course held at the Project for Alternative
Learning (“PAL”) Building on Front Street in Helena, Montana.

. The course was conducted by the City of Helena Police Department (“HPD”) to train
teachers haw to respond to an “Active Shooter” situation in Helena Schools. Officer
Loren Mardis and Bryan Beniger of the HPD were in charge of this teacher training
course.

. Officers Beniger and Mardis attended and were trained at an ACT session in Butte
Montana presented by Safariland in January 2014. They used the Safariland training
course materials and followed the training they received from Safariland in the Butte
session when they taught the ACT at the PAL building on June 10, 2014.

. The Safariland training did not emphasize or mandate the requirement that hearing
protection (ear plugs) be provided or offered to the participants of the ACT classes.
Nor, did the Safariland training adequatcly explain, demonstrate, or teach the
requirement that gunshots should not be fired in close proximity to class participants.

. Lynn was not provided hearing protection of any type (i-e., ear plugs) prior to Officer
Brian Beniger of the HPD entering the building and firing blank ammunition from his
firearm. Nor was hearing protection (ear plugs) offered to participants, including

Lynn at any time prior to the gunshots fired by officer Beniger- noted above.
Case 2:19-cv-00056-SEH Document 10 Filed 12/03/19 Page 3 of 4

10.

11,

12,

13.

14.

15.

16.

. Defendant Safariland’s training course information suggested “blanks” be fired

during the training course. There was no information about usage of less damaging
alternative guns or bullets (1.¢. air soft guns or air soft bullets) in the training
materials used to teach the two Helena police officers. Firing blank bullets from a
Ruger SP101 Double Action Revolver presented was not safe.

Plaintiff was not warned that the Ruger firearm would be discharged in close
proximity to her and her husband. She was approximately 20 feet from the officer
when he came in from the front entry door of the building and fired his handgun.

No warning had been given that Plaintiff should cover her ears. When Officer
Beniger was in the entryway shouting, she thought he was giving instruction and was
trying to hear and understand what he was saying.

There was no time for Plaintiff to react and cover her ears when Officer Beniger
started shooting.

The officer was assuming the role of an “Active Shooter.” After the shots were fired,
Plaintiff, her husband Greg, and others at her table ran for cover in rooms down the
hallway per earlier instructions in the training process.

After the shots were fired, Plaintiff immediately felt hcaring loss and numbness in her
left ear. At the same time or immediately after she experienced a loud ringing in her
ears.

Plaintiff requested ear protection thereafter and ear plugs were then provided.

As a result of the close proximity of the shots fired and the usage of blank
ammunition fired from the Ruger revolver rather than air soft bullets from an air soft
gun, or some other less noisy alternative, Plaintiff suffered serious permanent hearing

loss to both ears and a permanent ear noise disturbance, diagnosed as tinnitus.

3
Case 2:19-cv-00056-SEH Document 10 Filed 12/03/19 Page 4 of 4

COUNT INEGLIGENCE

17. Defendant failed to use reasonable care by failing to properly train the attendees at the
Butte ACT training on safe methods to conduct the training exercise.

18. Defendant failed to use reasonable care by failing to properly warn the attending
teachers, including police officers at the seminar of the danger of hearing injuries
from shooting blank ammunition in close proximity and in an enclosed environment.

19. Defendant failed to exercise reasonable care by failing to recommend to the officers
at the Butte training seminar to use air soft guns and bullets or other alternative rather
than handguns in close proximity to these teachers.

20. As a direct and proximate result of Defendant’s negligence, Plaintiff suffered serious
permanent hearing loss, a permanent tinnitus condition, and other harm and loss
financially, emotionally and physically.

WHEREFORE, Plaintiff prays for the following relief from Defendant:

1) General and special compensatory damages for her permanent injuries.

2) Costs and disbursements herein.

3) All other relief deemed appropriate by the Court.

DEMAND FOR JURY TRIAL

Plaintiff hereby demands a trial by jury of all issues triable as a right by jury.

DATED this L day of June 2018.

DOUBEK, PYFER & FOX, PC

‘

By A
A ick Pytér -
Attorney for Plaintiff

 

4
